
	
		II
		112th CONGRESS
		1st Session
		S. 776
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2011
			Mr. Warner (for himself,
			 Mr. Cardin, Ms.
			 Mikulski, and Mr. Webb)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the compensation of furloughed Federal
		  employees.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Employee Retroactive Pay
			 Fairness Act.
		2.Compensation for
			 furloughed Federal employeesFederal employees furloughed as a result of
			 any lapse in appropriations which begins on or about April 9, 2011, shall be
			 compensated at their standard rate of compensation, for the period of such
			 lapse in appropriations, as soon as practicable after such lapse in
			 appropriations ends.
		
